United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, WASHINGTON
TOWNSHIP POST OFFICE, Dayton, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1318
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 7, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to reduce appellant’s
compensation benefits based on his capacity to earn wages as a part-time billing clerk.
FACTUAL HISTORY
On April 28, 2003 appellant, then a 50-year-old mail carrier technician, filed a
Form CA-2, occupational disease claim, alleging that a ruptured disc in his neck and right
shoulder injury were caused by factors of his federal employment. He stopped work on

February 12, 2003. On May 12, 2003 the Office accepted that appellant sustained employmentrelated cervical and right shoulder strains and cervical nerve root impingement. Appellant was
placed on the periodic roll.
On October 20, 2003 the Office referred appellant to Dr. E. Gregory Fisher, Boardcertified in orthopedic surgery, for a second opinion evaluation. In reports dated December 3,
2003, Dr. Fisher noted his review of the medical record and statement of accepted facts. He
noted that appellant’s past medical history of nonemployment-related Hodgkin’s disease,
hypertension, coronary artery disease and diabetes. Dr. Fisher stated that appellant’s neck and
shoulder complaints began in 2002 and, by February 2003, he had difficulty straightening his
neck. Current complaints included daily neck pain radiating down his right arm with numbness
and paresthesias of the right upper extremity. Examination findings included decreased neck
range of motion with muscle spasms. Dr. Fisher diagnosed generalized cervical arthritis and
spondylosis over multiple levels of the cervical area with cervical nerve root impingement which
caused appellant’s neck pain and numbness and paresthesias over the right upper extremity. He
advised that the accepted cervical and shoulder strains had resolved and that the
arthritis/spondylosis and degenerative disc disease preexisted appellant’s employment injury.
However, the constant carrying a mailbag through the years had aggravated the underlying
conditions. Dr. Fisher concluded that appellant could not perform the regular duties of a letter
carrier but could work for four hours of limited duty a day with permanent restrictions of no
overhead work and a carrying restrictions of 5 pounds frequently and 10 pounds occasionally.
By report dated January 13, 2004, Dr. D.L. Reveal, appellant’s attending Board-certified
orthopedic surgeon, diagnosed severe spinal stenosis, degenerative arthritis and scoliosis of the
cervical spine. He advised that appellant had pain on a 24-hour basis, had to frequently rest and
took narcotics for pain. Dr. Reveal opined that appellant could not work at any activity, even on
a light sedentary basis, because of his constant pain and disability.
The Office determined that a conflict in medical evidence arose between the opinions of
Drs. Fisher and Reveal. On January 27, 2004 it referred appellant to Dr. John W. McGrail, also
Board-certified in orthopedic surgery, for an impartial evaluation. In an April 28, 2004 report,
Dr. McGrail noted his review of the medical record, statement of accepted facts and appellant’s
complaints and description of his daily activities. Physical examination demonstrated marked
limitation of cervical motion with appellant holding his head in a flexed position. There was
kyphotic deformity of the upper thoracic area with some compensatory lordosis in the cervical
spine. Shoulder motion was satisfactory and strength of both upper extremities was within
normal limits with the exception of decreased strength in the right triceps of 4+/5. Dr. McGrail
advised that appellant’s cervical and shoulder strains and right nerve impingement, which were
employment related, were stable and nonprogressive. He opined that appellant’s ongoing
degenerative cervical spondylosis, aggravated by repetitive activities at work and carrying a
mailbag, had stabilized but that appellant could not return to his previous job as a letter carrier or
any light-duty capacity because this would further aggravate his preexisting condition.
Dr. McGrail stated that appellant had reached maximum medical improvement and that the
recommendation of no work was permanent. In a work capacity evaluation dated May 10, 2004,
he advised that appellant could not work and was totally restricted from all activities listed.

2

On May 12, 2004 the Office requested that Dr. McGrail explain why appellant could not
perform any work when he could shower and run errands. The Office explained that restrictions
which were prophylactic in nature or a fear of recurrence or future injury were not compensable.
By report dated July 1, 2004, Dr. McGrail advised that appellant’s ongoing conditions had not
resolved but had reached maximum medical improvement as far as the work-related portion of
his injury. He concluded:
“Based on the definitions available from the Department of Labor, [appellant]
could work four hours per day. However, my concern is that the preexisting
conditions are sufficiently severe to prevent [him] from returning to work and,
therefore, he may need to pursue other avenues such as medical retirement, social
security disability. If [he] is offered four hours/day with restrictions of limited
repetitive weight lifting over 10 [pounds] and in a desk job ergonomically set up
to avoid aggravation of the condition, then he could return to work.”
On August 10, 2004 appellant was referred to Vanessa Harris, a rehabilitation counselor,
for vocational rehabilitation. Initial testing was completed in December 2004.1 On February 14,
2005 the counselor identified the positions of storage facility clerk and billing clerk, stating that
they were within appellant’s work restrictions and reasonably available in the local labor
market.2 A strength level was not designated for either position, although the billing clerk
position noted that frequent reaching was required. On February 23, 2005 a computer training
program was authorized. The training was completed in July 2005. On December 2, 2005 the
Office accepted that appellant sustained a temporary aggravation of cervical spondylosis and on
January 20, 2006 confirmed that both positions were reasonably available part time.
On February 8, 2006 the Office proposed to reduce appellant’s compensation benefits
based on his capacity to earn wages as a part-time billing clerk. The Office advised appellant
that, if he disagreed with the proposed reduction, he should submit additional evidence or
argument within 30 days.
By decision dated March 20, 2006, the Office reduced appellant’s compensation benefits
based on her capacity to earn wages as a billing clerk, part time.
On April 9, 2006 appellant, through his attorney, requested a hearing. In a March 25,
2006 report, Dr. William O. Smith, a Board-certified neurosurgeon, noted appellant’s past
medical history and a chief complaint of neck and bilateral arm pain. Dr. Smith stated that in
terms of activity appellant had trouble dressing, had to hold his head up with his left hand when
using a computer, could not reach overhead with his right arm but could drive a car and stand for
1

This noted that the most recent medical evidence was the reports of Dr. McGrail dated April 28 and
May 10, 2004. It does not appear the evaluator was furnished with Dr. McGrail’s July 1, 2004 report.
2

The job description for billing clerk was as follows: “Operates calculator and typewriter to com[p]ile and
prepare customer charges, such as labor and material cost: Reads computer printout to ascertain monthly cost,
schedule of work completed and type and type [sic] of work performed for customer, such as plumbing, sheet metal,
and insulation. Computes cost and percentage of work completed using calculator. Compiles data for billing
personnel. Types invoices indicating total items for projects and cost amounts.” It was identified by Department of
Labor, Dictionary of Occupational Titles (DOT), Number 214.382-014.

3

about 20 minutes and walk for 20 to 25 minutes. Examination, including manual muscle testing,
demonstrated marked deficits in the range of motion of the cervical spine with pain and tight
muscles in spasm with motion in all directions. Pinprick was diminished over the right trapezius,
down the radial side of the arm including all fingers and up to the inside of the right arm.
Pinprick was normal in the left upper extremity. Grip strength was diminished on the right and
shoulder motion was restricted bilaterally. Dr. Smith diagnosed multilevel cervical spondylosis
and radiculopathy of the right upper extremity, Hodgkin’s disease in remission, arteriosclerotic
vascular disease involving the heart, bilateral carotid arteries and probably the subclavian artery
on the right, postoperative splenectomy, recurrent infection of the salivary glands and adult onset
diabetes, compensated. He advised that appellant could frequently lift 10 pounds, that he could
stand/walk and sit 30 minutes continuously, for a total of 6 hours in a workday, could not climb
and could occasionally stoop, crouch, kneel and crawl. Reaching and handling were limited due
to the weakness of grip in the right hand. In a September 29, 2005 report, Dr. Reveal reiterated
his conclusion that appellant was totally disabled from all work due to his arthritis and pain.
At the hearing, held on November 22, 2006, appellant testified regarding his health
history and the vocational rehabilitation process. His attorney contended that the Office
improperly reduced appellant’s compensation because he had insufficient training for the billing
clerk position and did not have the physical capacity to perform the position.
By decision dated February 7, 2007, an Office hearing representative affirmed the
March 20, 2006 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.4
Section 8115 of the Federal Employees’ Compensation Act5 and Office regulation
provide that wage-earning capacity is determined by the actual wages received by an employee if
the earnings fairly and reasonably represent his wage-earning capacity. If the actual earnings do
not fairly and reasonably represent wage-earning capacity or the employee has no actual
earnings, his wage-earning capacity is determined with due regard to the nature of his injury, the
degree of physical impairment, his usual employment, his age, his qualifications for other
employment, the availability of suitable employment and other factors or circumstances which
may affect his wage-earning capacity in his disabled condition.6

3

James M. Frasher, 53 ECAB 794 (2002).

4

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 4.

4

The Office must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which the Office relies must provide a detailed description of the
condition.7 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office for selection of a position listed in the Department of Labor’s DOT or otherwise
available in the open market, that fits that employee’s capabilities with regard to his or her
physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service.9 Finally, application of
the principles set forth in Albert C. Shadrick10 will result in the percentage of the employee’s loss
of wage-earning capacity.11
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairments resulting from both injury related and preexisting conditions, but not
impairments resulting from postinjury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.12
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.13
ANALYSIS
The Board finds that the Office did not properly reduce appellant’s compensation based
on his ability to earn wages in the selected position of part-time billing clerk. The medical
evidence, as represented by the July 1, 2004 report of Dr. McGrail, the referee physician,
established that appellant was no longer totally disabled. The Office referred him for vocational
7

William H. Woods, 51 ECAB 619 (2000).

8

John D. Jackson, supra note 4.

9

James M. Frasher, supra note 3.

10

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

11

James M. Frasher, supra note 3.

12

John D. Jackson, supra note 4.

13

Manuel Gill, 52 ECAB 282 (2001).

5

rehabilitation counseling in August 2004. Appellant then underwent computer training, which he
completed in July 2005. Because he was unable to secure employment, the vocational
rehabilitation counselor identified two positions, billing clerk and storage facility clerk, that she
felt fit his capabilities. The Office determined that he had the capacity to earn wages as a parttime billing clerk.
The Board notes that the position description for billing clerk used by the Office is not
that found in the 1991 edition of the DOT, the most recent edition of the publication. The
position description found in the 1991 edition of the DOT provides that a 214.382-014 billing
typist (clerical):
“Compiles data and types invoices and bills: Reads computer files or gathers
records, such as purchase orders, sales tickets and charge slips, to compile needed
data. Enters information into computer or computes amounts due, using
calculator. Types invoices, listing items sold, amounts due, credit terms and dates
of shipment, using typewriter or computer. Types bills of lading and lists weight
and serial number of items sold, using specification book. May type shipping
labels. May type credit memorandums [sic] to indicate returned or incorrectly
billed merchandise. May type credit forms for customers or finance companies.
May post transactions to accounting records, such as work sheet, ledger or
computer files. May be designated according to type of billing done, such as BillOf-Lading Clerk (clerical); C.O.D. Biller (clerical) and Mail-Order Biller (retail
trade; wholesale trade).”14
The strength requirement is that of sedentary work which is defined as “exerting up to 10 pounds
of force occasionally and/or a negligible amount of force frequently and/or a negligible amount
of force constantly to lift, carry, push, pull or otherwise move objects. Sedentary work involves
sitting most of the time but could involve walking or standing for brief periods.”15 The
description for the position of billing clerk used by the Office in determining appellant’s
wage-earning capacity was based on an earlier definition and did not include a strength level but
indicated that frequent reaching was required.16
The Office reduced appellant’s compensation based on the July 1, 2004 report of
Dr. McGrail. However, Dr. McGrail initially advised that appellant could not work and provided
a total restriction as to his physical activities. Following an Office inquiry, on July 1, 2004,
Dr. McGrail advised that appellant could return to four hours a day of limited duty with
ergonomic modifications. However, he clearly indicated that appellant still had an employmentrelated aggravation of his underlying arthritic condition. When Dr. McGrail reported on July 1,
2004 that appellant could perform a sedentary job for four hours a day, he merely provided a
10-pound weight restriction. He did not elaborate on the physical restrictions as found in his
May 10, 2004 work capacity evaluation, in which he advised that appellant could not work and
14

DOT, 4th ed. revised (1991), section 214.382-014.

15

Id.

16

Supra note 2.

6

indicated that he was restricted in all activities. As stated above, the job classification used by
the Office for the selected position of billing clerk indicated that frequent reaching is required.
The Board finds that Dr. McGrail’s opinion is not well reasoned as to appellant’s
physical capacity for modified sedentary duty. His reports lacks supportive medical reasoning
explaining why he found that appellant could perform limited-duty work when he previously
opined that appellant was totally disabled.17 Dr. McGrail recommended that appellant not work
because it would aggravate his preexisting arthritic condition. Since the billing clerk position
requires frequent reaching, the Office should have asked him if appellant was capable of this
task. It is well established that in determining a loss of wage-earning capacity, where the
residuals of an injury prevent an employee from performing his regular duties, the Office must
take into consideration, in addition to the work-related impairments, the impairments that
preexisted the injury.18 Due to the lack of medical reasoning on the issue of appellant’s work
capabilities, Dr. McGrail’s opinion report is not sufficient to constitute the special weight of
evidence in this case. The record contains an unresolved conflict of medical opinion evidence.19
The Office failed to meet its burden of proof to establish that appellant has the
appropriate strength to perform the selected position of part-time billing clerk. Accordingly, the
Office failed to establish that this position represents his wage-earning capacity and failed to
properly reduce his compensation benefits.20
CONCLUSION
The Board finds that the Office failed to meet its burden of proof in reducing appellant’s
wage-earning capacity based on his ability to earn wages in the selected position of part-time
billing clerk.

17

See Elaine Sneed, 57 ECAB ____ (Docket No. 04-2039, issued March 7, 2005).

18

James Henderson, Jr., 51 ECAB 268 (2000).

19

See Willa M. Frazier, 55 ECAB 379 (2004).

20

The Board also notes that Dr. McGrail’s report of July 1, 2004 was issued more than 20 months prior to final
reduction in compensation on March 20, 2006. Compare Gayton C. Costa, 53 ECAB 443 (2002) In his March 25,
2006 report, more contemporaneous with the reduction in compensation, Dr. Smith advised that appellant’s reaching
and handling were limited due to weakness in appellant’s right hand. When comparing the physical findings in
Dr. Smith’s report with those of Dr. McGrail, it would appear that appellant’s underlying arthritic condition has
continued to worsen.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 7, 2007 be hereby reversed.
Issued: October 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

